Citation Nr: 1541736	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for herpes.

2.  Entitlement to service connection for herpes.

3.  Entitlement to a compensable evaluation for tinea cruris.

4.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

6.  Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder, not otherwise specified, NOS, with features of posttraumatic stress disorder (PTSD) prior to November 20, 2011 and from July 1, 2012.  

7.  Entitlement to an evaluation in excess 30 percent for frostnip of the right great toe.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1981 and from March 1982 to October 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Additional evidence was received by VA subsequent to the most recent, November 2011 statement of the case.  Specifically, this evidence included additional VA treatment records.  Neither the Veteran, nor his representative, waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, as the issue of entitlement to a compensable evaluation for tinea cruris must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the specified development is completed.  Additionally, as entitlement to service connection for herpes is reopened and granted on the merits, there is no prejudice to the Veteran with respect to this issue.

The issue of entitlement to service connection for syphilis has been raised by the record in a June 2004 statement, and in a December 2014 application for benefits the Veteran, in pertinent part, claimed frostbite of his fingers, although it is not clear if this is a claim to reopen service connection or a claim for an increased rating for residuals of a cold injury of the right index finger.  Such matters have not been considered by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a compensable evaluation for tinea cruris is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2006 rating decision denied a claim to reopen entitlement to service connection for herpes; and the while Veteran submitted a timely notice of disagreement, he did not perfect an appeal thereafter, and no new and material evidence was received during the appeal period.

2.  Additional evidence received subsequent to the October 2006 rating decision was not previously considered, and relates to an unestablished element necessary to substantiate a claim for service connection for herpes.

3.  Herpes is etiologically related service.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision, which denied a claim to reopen entitlement to service connection for herpes, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for herpes.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for herpes have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board reopens and grants a claim for service connection for herpes.  This award represents a grant of those specific issues on appeal.  Therefore, VA's duties to notify and assist are rendered moot with respect to these issues. 

A.  New and Material Evidence

The first document associated with the file is a February 1981 rating decision which stated the Veteran did not report for a VA examination; however, the claim and/or claims such is in relation to is not clear.  Subsequently, the Veteran filed a claim for entitlement to service connection for herpes in an October 1981 application for benefits, which was denied in a November 1981 rating decision, again for failure to report for a VA examination.  The Veteran again filed a claim, in part, for herpes in January 1987 which was denied in a March 1987 rating decision.  The Veteran filed a claim to reopen entitlement to service connection for herpes in January 1997, which was denied in an October 1997 rating decision, and which the Veteran timely appealed.  The RO readjudicated the claim in a March 1998 rating decision and issued a statement of the case in April 1998.  The Veteran perfected an appeal and the claim was reopened and remanded in an August 1999 Board decision.  While on remand the Veteran filed another claim, in part, for herpes in May 1999.  The Veteran's claim for entitlement to service for herpes was denied on the merits in a July 2003 Board decision.  The Veteran filed a motion for reconsideration of the July 2003 Board decision; but such did not demonstrate any error of law or fact with respect to the July 2003 Board decision.

Additional claims to reopen entitlement to service connection for herpes were denied in November 2004 and October 2006 rating decisions.  With respect to the October 2006 rating decision, the Veteran submitted a timely notice of disagreement.  The RO issued a March 2008 statement of the case which was sent to the Veteran in April 2008.  However, the Veteran did not perfect an appeal thereafter, nor was new and material evidence received during the appeal period.  Specifically, the evidence associated with the claims file during the appeal period included a May 2008 cold injuries examination report and records from the Social Security Administration which did not reference herpes.  A May 2008 VA skin examination report is also of record but addressed tinea cruris and does not reference herpes.  Additionally, during the appeal period the only statement from the Veteran was received in June 2008 and indicated disagreement with a prior determination for poor eyesight.  Thus, the October 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In March 2009, the Veteran filed a claim to reopen entitlement to service connection for herpes which was denied in a December 2009 rating decision and forms the basis of the present appeal.  

The Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the October 2006 rating decision, the evidence of record included, service treatment records, VA treatment records most recently dated in July 2006, and statements from the Veteran.  

New evidence added to the record since the October 2006 rating decision, consists of additional VA treatment records and additional statements from the Veteran.  Specifically, a May 2010 VA treatment record listed herpes simplex under active problems.  The additional evidence also includes statements from the Veteran, including in June 2009 and November 2013, that he was diagnosed with herpes and treated for such during service.

The Board finds that this evidence is new, particularly the May 2010 VA treatment record, because it was not previously before VA decision makers.  The June 2009 and November 2013 statements are also material as the Veteran recalled being diagnosed and treated for herpes during service.  When the claim was last adjudicated on the merits, in the July 2003 Board decision, there was a question as to whether the Veteran currently suffered from this disability.  However, the Board stated that even assuming that a current diagnosis of herpes was appropriate there was no evidence of record whatsoever relating such a diagnosis back to service.  Similarly, in the most recent final adjunction, the October 2006 rating decision, which did not address the claim on the merits, stated service medical records showed no evidence of a confirmed diagnosis of herpes while on active duty or at the time of discharge.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for herpes is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Service Connection

The Veteran asserts that he developed herpes during his military service.  Thus, he contends that service connection is warranted for herpes.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

A review of the Veteran's service records provided an indication of herpes.  Specifically, a May 1980 service treatment record noted the Veteran complained of bumps and lesions on his penis and noted a history of syphilis.  Additionally, a service treatment record dated the next day, also in May 1980, indicated a diagnosis of herpes II but prefaced such with a question mark.  Additionally, Reports of Medical History dated in December 1980, July 1981, June 1982, and September 1983 were a checked affirmatively for venereal disease, although the Board acknowledges is not specific indication for herpes as the Veteran did have a history of syphilis, as noted above.

Additionally, as noted VA medical records, including in May 2010 reflect a diagnosis of herpes.  Therefore, the current disability element of the claim is established by the evidence.

The Veteran is competent to describe his symptoms and when such onset, and to report diagnoses and treatment.  The Veteran has consistently indicated painful genital lesions onset during service.  The Veteran is competent to report on these symptoms, as his report of painful lesions is based on his experience and personal knowledge and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, as a lay person, without demonstration of the requisite medical knowledge, he is not competent to ascribe a diagnosis to the painful lesions.  As discussed below, however, such diagnosis has been provided by competent medical evidence.

The Veteran is credible with respect to his assertions that painful genital lesions onset during service and continued after service.  His statements are credible because they are substantiated by the May 1980 service treatment record, which noted a complaint of lesions on his penis, and noted a possible diagnosis of herpes the next day, as described above.  Such is also supported by the fact the Veteran filed a claim for herpes in October 1981, which is the same month he separated from his first period of active duty service.  In January 2007, the Veteran was diagnosed with herpes, and such was shown to be manifested by painful lesions.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board finds the Veteran's statements as to the onset of his herpes, to be credible and his statements are accorded significant evidentiary weight.  During a January 2002 VA skin examination the Veteran reported he contracted genital herpes in 1979 while in the service after heterosexual intercourse and that experienced outbreaks about every other month in the form of lesions on the penis that are painful.  The January 2002 VA examiner noted genital herpes by history and stated such was not directly related to his military service.  However, the January 2002 examiner did not provide any rationale for such opinion, and thus the opinion lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   An August 2002 VA examiner did not provide a diagnosis nor an etiological opinion for herpes.  However, these examination reports provide additional support as the Veteran again reported herpes onset during service and continued after service. 

The Board finds that the Veteran is both competent and credible to report the onset of painful lesions of the penis during service which have continued after service, and notes clinical evidence of record has diagnosed herpes manifested by painful lesions of the penis.  At the least, this evidence raises reasonable doubt as to whether the Veteran's herpes is etiologically related to service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that herpes is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for herpes is warranted. 


ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for herpes is granted.

Entitlement to service connection for herpes is granted.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran's most recent VA skin examination was conducted in August 2009 with respect to his service-connected tinea cruris.  In statements associated with the record, including a statement in September 2014, the Veteran reported his tinea cruris had worsened.  He specifically noted there was skin discoloration present with scabbing and an undesirable odor.  The August 2009 VA examiner noted some cracking and hyperpigmentation but did not report findings related to the Veteran's new reported symptoms.  Thus, as the severity of the Veteran's tinea cruris may have worsened and because the most recent VA examination was conducted several years ago, a new VA examination for the claim is warranted.

Additionally, in light of the remand for other matters, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Birmingham, Alabama VA Medical Center (VAMC) in April 2014 and the Augusta, Georgia VAMC in December 2014.  Thus, on remand, updated VA treatment records from the Birmingham VAMC, to include all associated outpatient clinics, since April 2014, and the Augusta VAMC, to include all associated outpatient clinics, since December 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, a January 2013 rating decision granted an increased evaluation for anxiety disorder with PTSD features.  The January 2013 rating decision, in pertinent part, increased the evaluation for anxiety disorder, NOS, with features of PTSD to 50 percent effective from March 10, 2009 (the date service connection was granted) through November 19, 2011, and from July 1, 2012.  (A temporary total hospitalization rating was assigned pursuant to 38 C.F.R. § 4.29 from November 20, 2011 through June 30, 2012.)  The January 2013 rating decision, in pertinent part, also denied entitlement to a TDIU, continued a 30 percent evaluation for frostnip of the right great toe, and continued a 10 percent evaluation for right knee chondromalacia.  The Veteran submitted a February 2013 notice of disagreement with respect to these determinations.  Although, in an August 2013 statement, the Veteran withdrew the appeal for an increased evaluation for his right knee disability, he also at that time requested reconsideration of the claim.  As such, his statement is not construed as a withdrawal of his notice of disagreement.  

A June 2013 rating decision, in pertinent part, granted entitlement to service connection for tinnitus and assigned a 10 percent evaluation and granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation.  In an August 2013 statement, the Veteran, in pertinent part, submitted a notice of disagreement with these determinations.  A statement of the case has not yet been issued with respect to these issues.  

In circumstances where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the RO must issue an statement of the case for the issues of entitlement to a compensable initial evaluation for bilateral hearing loss, entitlement to an initial evaluation in excess of 10 percent for tinnitus, entitlement to an initial evaluation in excess of 50 percent for anxiety disorder, NOS, with features of PTSD prior to November 20, 2011 and from July 1, 2012, entitlement to an evaluation in excess 30 percent for frostnip of the right great toe, and entitlement to a TDIU.  Additionally, the Board remands the issue of entitlement to a TDIU as part and parcel of an increased rating claim for tinea cruris pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case (SOC) pursuant to the February 2013 notice of disagreement, as to the rating decision in January 2013, which denied entitlement to an initial evaluation in excess of 50 percent for anxiety disorder, NOS, with features of PTSD prior to November 20, 2011 and from July 1, 2012, denied entitlement to an evaluation in excess 30 percent for frostnip of the right great toe, and denied entitlement to a TDIU.

Also issue a SOC pursuant to the August 2013 notice of disagreement as to the June 2013 rating decision which denied entitlement to a compensable initial evaluation for bilateral hearing loss, and denied entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

The statements of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received for any issue, should the issue be forwarded to the Board for appellate consideration.

2.  Obtain the Veteran's updated VA treatment records from Birmingham VAMC, to include all associated outpatient clinics, since April 2014, and from the Augusta VAMC, to include all associated outpatient clinics, since December 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected skin disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred. 

The examiner must provide a complete rationale for the opinions expressed.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


